Case 1:17-cv-05228-NGG-VMS Document 306 Filed 11/23/20 Page 1 of 3 PageID #: 14930




   November 23, 2020

   The Honorable Nicholas G. Garaufis
   United States District Court
   225 Cadman Plaza East
   Brooklyn, NY 11201

          RE:     Plaintiffs’ joint letter requesting leave to forego compliance with Local Rule 56.1
                  in State of New York, et al. v. Trump, et al., No. 17-CV-5228 (NGG) (RER), and
                  Batalla Vidal, et al. v. Wolf, et al., No. 16-CV-4756 (NGG) (VMS).

   Dear Judge Garaufis,

          Plaintiffs in State of New York v. Trump, No. 17-CV-5228 (the State Plaintiffs), and
   Batalla Vidal v. Wolf, No. 16-CV-4756 (the Batalla Vidal Plaintiffs) submit the following joint
   request for leave to forego compliance with Local Civil Rule 56.1 in connection with their
   forthcoming motion for partial summary judgment. Defendants do not oppose this request.

           On November 24, 2020, per the Court’s scheduling order, Plaintiffs will file their motion
   for partial summary judgment under the Administrative Procedure Act (APA). Local Civil Rule
   56.1 requires a “separate, short and concise statement . . . of the material facts as to which the
   moving party contends there is no genuine issue to be tried.” Because of the nature of the issues
   to be briefed in the forthcoming motion, the evidence that Plaintiffs intend to submit to the Court
   in connection with their motion, and the purpose of the Rule 56.1 Statement, Plaintiffs
   respectfully request permission to forgo the Rule 56.1 requirement.

           Plaintiffs’ motion for partial summary judgment will argue that because Defendant Wolf
   was exercising the authority of the Acting Secretary in violation of the Homeland Security Act,
   the Wolf Memorandum was not issued “in accordance with law,” and exceeded Mr. Wolf’s
   statutory authority, in violation of the APA. 5 U.S.C. §§ 706(2)(A), (C). Because Plaintiffs’
   motion will seek relief under the APA, “[t]he entire case on review is a question of law.” New
   York v. U.S. Dep’t of Health & Human Servs., 414 F. Supp. 3d 475, 516 (S.D.N.Y. 2019). For
   this reason, courts in this Circuit routinely forego the Rule 56.1 requirement where the case
   arises under the APA. See Just Bagels Mfg., Inc. v. Mayorkas, 900 F. Supp. 2d 363, 372 n.7
   (S.D.N.Y. 2012) (collecting cases).

           To the extent factual citations are necessary to present Plaintiffs’ motion, Plaintiffs intend
   to direct the Court exclusively to facts that may be judicially noticed and evidence already
   present in the record of this action. Because this information will be clearly identified in
   Plaintiffs’ memoranda of law with citations to corresponding authorities, Plaintiffs believe that a
   Rule 56.1 Statement will not further aid the Court’s review. See Holtz v. Rockefeller & Co., 258
   F.3d 62, 73 (2d Cir. 2001) (“The purpose of Local Rule 56.1 is to streamline consideration of
   summary judgment motions by freeing district courts from the need to hunt through voluminous
   records without guidance from the parties.”); Student X v. N.Y.C. Dep’t of Educ., No. 07-CV-
   2316 (NGG), 2008 WL 4890440, at *11 (E.D.N.Y. Oct. 30, 2008) (“[T]he 56.1 Statement will
   not aid the court in its independent review of the record”). Plaintiffs therefore respectfully seek
   leave to forego the Rule 56.1 requirement.


                                                     1
Case 1:17-cv-05228-NGG-VMS Document 306 Filed 11/23/20 Page 2 of 3 PageID #: 14931




                                                    Respectfully submitted,

    By: /s/ Araceli Martínez-Olguín                 By: /s/ Matthew Colangelo
    Araceli Martínez-Olguín, Esq. (AM 2927)         Matthew Colangelo
    Mayra B. Joachin, Esq. (pro hac vice)             Chief Counsel for Federal Initiatives
    NATIONAL IMMIGRATION LAW CENTER                 Anisha S. Dasgupta, Deputy Solicitor General
    3450 Wilshire Blvd. #108-62                     Alex Finkelstein, Project Attorney
    Los Angeles, CA 90010                           Sania Khan, Assistant Attorney General
    (213) 639-3900                                  Joseph Wardenski, Senior Trial Counsel
                                                    Office of the New York State Attorney General
    Trudy S. Rebert, Esq. (TR 6959)                 28 Liberty Street
    NATIONAL IMMIGRATION LAW CENTER                 New York, NY 10005
    P.O. Box 721361                                 Phone: (212) 416-6057
    Jackson Heights, NY 11372                       Matthew.Colangelo@ag.ny.gov
    (646) 867-8793
    rebert@nilc.org                                 Attorneys for the State Plaintiffs in 17-CV-5228
                                                    (NGG) (RER)
    Camila Bustos, Law Student Intern
    Armando Ghinaglia, Law Student Intern
    Angie Liao, Law Student Intern*
    Edgar A. Melgar, Law Student Intern                  SO ORDERED.
    Medha Swaminathan, Law Student Intern*
    Ramis Wadood, Law Student Intern                     /s/ Nicholas G. Garaufis
    Muneer I. Ahmad, Esq. (MA 9360)
                                                         Hon. Nicholas G. Garaufis
    Marisol Orihuela, Esq. (pro hac vice)
    Michael J. Wishnie, Esq. (MW 1952)                   Date: November 23, 2020
    JEROME N. FRANK LEGAL SERVS. ORG.
    P.O. Box 209090
    New Haven, CT 06520
    (203) 432-4800

    Karen C. Tumlin, Esq. (pro hac vice)
    Cooperating Attorney
    JEROME N. FRANK LEGAL SERVS. ORG.
    P.O. Box 209090
    New Haven, CT 06520
    (323) 316-0944

    Vanessa Dell, Esq. (VD 1157)
    Jessica Young, Esq.**
    MAKE THE ROAD NEW YORK
    301 Grove Street
    Brooklyn, NY 11237
    (718) 418-7690

    Attorneys for the Batalla Vidal Plaintiffs in
    16-CV-4756 (NGG) (VMS)


                                                    2
Case 1:16-cv-04756-NGG-VMS
     1:17-cv-05228-NGG-VMS Document 344
                                    306 Filed 11/23/20 Page 3 of 3 PageID #: 12771
                                                                             14932




    * Motion for law student appearance
    pending

    **Application forthcoming in E.D.N.Y.




                                            3
